             Case 1:18-cv-01467-JDP Document 22 Filed 04/24/20 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                    FOR THE EASTERN DISTRICT OF CALIFORNIA
                                  FRESNO DIVISION
 9
10 Cynthia Leanos,                            Case No. 1:18-cv-01467

11               Plaintiff,                   STIPULATION AND ORDER FOR THE
12                                            AWARD OF ATTORNEY FEES UNDER
                        v.                    THE EQUAL ACCESS TO JUSTICE ACT
13                                            (EAJA)
14 Andrew Saul, Commissioner of               28 U.S.C. § 2412(d)
   Social Security,
15
16            Defendant.
17         TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE JUDGE OF

18 THE UNITED STATES DISTRICT COURT:
19         The Parties through their undersigned counsel, subject to the Court’s approval,
20 stipulate that Plaintiff be awarded attorney fees in the amount of FIVE THOUSAND
21 SIX HUNDRED AND FORTY DOLLARS AND 73/100, $5,640.73, under the Equal
22 Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
23 compensation for all legal services rendered on behalf of Plaintiff by counsel in
24 connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
25         After the Court issues an order for EAJA fees to Plaintiff, the government will
26
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
27
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
28
             Case 1:18-cv-01467-JDP Document 22 Filed 04/24/20 Page 2 of 4


 1 to honor the assignment will depend on whether the fees are subject to any offset
 2 allowed under the United States Department of the Treasury’s Offset Program. After
 3 the order for EAJA fees is entered, the government will determine whether they are
 4 subject to any offset.
 5         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 6
     determines that Plaintiff does not owe a federal debt, then the government shall cause
 7
     the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
 8
     assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
 9
     counsel, Jonathan O. Peña.
10
           This stipulation constitutes a compromise settlement of Plaintiff’s request for
11
     EAJA fees, and does not constitute an admission of liability on the part of Defendant
12
     under the EAJA. Payment of FIVE THOUSAND SIX HUNDRED AND FORTY
13
     DOLLARS AND 73/100, $5,640.73, in EAJA attorney fees shall constitute a complete
14
15 release from, and bar to, any and all claims that Plaintiff and Plaintiff’s attorney,
16 Jonathan O. Peña, may have relating to EAJA attorney fees in connection with this
17 action.
18         This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
19 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
20 provisions of the EAJA.
21                                          Respectfully submitted,
22
23 Dated: March 23, 2020                    /s/ Jonathan O. Peña
24                                          JONATHAN O. PEÑA
                                            Attorney for Plaintiff
25
26 Dated: _________                         McGREGOR W. SCOTT
27                                          United States Attorney
                                            DEBORAH LEE STACHEL
28
                                                -2-
     Case 1:18-cv-01467-JDP Document 22 Filed 04/24/20 Page 3 of 4


 1                              Regional Chief Counsel, Region IX
                                Social Security Administration
 2
 3                           By: _*_Gina Tomaselli
                                Gina Tomaselli
 4                              Special Assistant U.S. Attorney
 5                              Attorneys for Defendant
                                (*Permission to use electronic signature
 6                              obtained via email on ___________).
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -3-
             Case 1:18-cv-01467-JDP Document 22 Filed 04/24/20 Page 4 of 4


 1                                          ORDER

 2          The award of EAJA fees is hereby ordered as stipulated.
 3
 4 IT IS SO ORDERED.
 5
 6 Dated:     April 21, 2020
                                               UNITED STATES MAGISTRATE JUDGE
 7
 8 No. 204.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -4-
